image01.jpg [image01.jpg]


Exhibit 10.2
December 2019






Dear Marco Dolci,






We are happy to confirm your new role as SVP Global Operations & Global Research
and Development.




Effective January 1, 2020, your gross annual base salary is Euro 500,000 and
your target variable compensation will be 60% of the weighted average of your
annual base salary during the year.



In addition, we can confirm that, on March 2020, we will recommend to the
Compensation Committee of the Board of Directors a grant of an equity awards in
line with the equity vehicles that will be used for all members of the LivaNova
leadership team with a grant-date cost equal to USD 1,000,000.


The grant of any of the awards under the Plan as described in this letter is, of
course, always subject to the discretion of the Compensation Committee, and
nothing in this letter shall be taken to fetter the discretion of the
Compensation Committee. The Compensation Committee may decide not to grant
awards as described in this letter.




Grant and vesting of any of the awards is conditional on your continued
employment with the Company and vesting will cease upon you ceasing to be
employed by the Company. All awards made under the Plan will be subject to the
terms of the Plan and the award agreement pursuant to which the particular award
is granted.




Best regards,






Human Resources


Cc: Damien McDonald

